DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 4, 2022 was filed after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CHARLES S. RAUCH on March 24, 2022.
Claims 11-15 are amended as follows:
device according to claim 9, wherein the first transmission direction is an uplink transmission direction or a downlink transmission direction.  
12. (Currently Amended) The terminal device according to claim 9, wherein the processor is further configured to: acquire first configuration information, wherein the first configuration information is used to configure a transmission direction of each symbol in at least one time slot comprising the first time slot; and determine transmission directions of the N symbols in the first time slot based on the first configuration information.  
13. (Currently Amended) The terminal device according to claim 12, wherein the processor is further configured to: acquire the first configuration information according to pre-configured information; and/or acquire the first configuration information from System Information (SI); and/or acquire the first configuration information from Radio Resource Control (RRC) signaling; and/or acquire the first configuration information from Downlink Control Information (DCI).  
14. (Currently Amended) The terminal device according to claim 9, wherein the processor is further configured to: obtain SI, wherein the SI comprises the first indication information; or obtain RRC signaling, wherein the RRC signaling comprises the first indication information; or obtain DCI, wherein the DCI comprises the first indication information; or obtain Media Access Control (MAC) Control Element (CE), wherein the MAC CE comprises the first indication information.  
device according to claim 9, wherein the first scheduling information is carried in DCI or RRC signaling.

Response to Amendment
4.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on March 7, 2022. Claims 1, 3, 5, 7, 9, 11, 12, 16, 18, and 19 have been amended; claims 2, 6, 10, and 17 have been canceled. Claims 1, 3-5, 7-9, 11-16, and 18-20 remain pending. This communication is considered fully responsive and sets forth below.
5.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
6.	Claims Art Rejections: Applicants’ amendments with arguments filed March 7, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
7.	Claims 1, 3-5, 7-9, 11-16, and 18-20 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the amendment with arguments/remarks filed on March 7, 2022, the information disclosure statement submitted on February 4, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6in response to that the first scheduling information schedules N symbols to be a first transmission direction in at least one time slot, and N is a positive integer, then: the first time-domain resource determination rule is: in response to that transmission directions of the N symbols in the first time slot are all configured as the first transmission direction, the terminal determines that the first time slot is available for 
	Claims 5, 9, and 16 include similar limitations.
Dependent claims 3-4, 7-8, 11-15, and 18-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473